Citation Nr: 0315945	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  00-04357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia




THE ISSUE

Entitlement to a rating higher than 30 percent for post-
traumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Disabled American Veterans






FINDINGS OF FACT

A September 25, 2002 Board of Veterans' Appeals (Board) 
granted a higher rating, from 30 percent to 50 percent, for 
PTSD .  However, such Board decision did not provide the 
veteran with full due process, as the Board did not consider 
all medical records in constructive possession of the VA 
(such records were not in the claims folder at the time of 
the Board decision).


CONCLUSION OF LAW

As the September 25, 2002 Board decision did not accord the 
veteran full due process, the decision must be vacated.  
38 C.F.R. § 20.904(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from June 1972 to December 
1973 and from November 1981 to December 1992.  A January 1999 
RO decision granted service connection and a 30 percent 
rating for PTSD, and the veteran appealed for a higher 
rating.  A September 25, 2002 Board of Veterans' Appeals 
(Board) granted a higher rating of 50 percent for PTSD.  The 
veteran and her representative subsequently brought to the 
Board's attention the fact that the Board had not considered 
all pertinent VA medical records when making its decision, 
and it was requested that an even higher rating be assigned.  
The additional VA medical records were not in the claims 
folder at the time of the September 2002 Board decision, but 
they have since been obtained.  The additional VA medical 
records were in constructive possession of the VA and should 
have been considered by the Board.  Bell v. Derwinski, 2 
Vet.App. 611 (1992).  Failure of the Board to consider such 
records deprived the veteran of due process.

Inasmuch as the September 2002 Board decision deprived the 
veteran of due process, by failing to consider all VA medical 
records constructively on file, such September 2002 Board 
decision will be vacated.  38 C.F.R. § 20.904(a).  Another 
Board decision is being issued which replaces the September 
2002 Board decision.  


ORDER

The September 25, 2002 Board decision, on the issue of 
entitlement to a higher rating for PTSD, is vacated.



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

